Case 3:11-md-02244-K Document 1063 Filed 11/14/19                  Page 1 of 2 PageID 41820



                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



 IN RE: DEPUY ORTHOPAEDICS, INC.,
 PINNACLE HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                                                                   MDL No. 2244



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í326)



 On May 23, 2011, the Panel transferred 3 civil action(s) to the United States District Court for the
 Northern District of Texas for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 787 F.Supp.2d 1358 (J.P.M.L. 2011). Since that time, 1,778 additional action(s)
 have been transferred to the Northern District of Texas. With the consent of that court, all such
 actions have been assigned to the Honorable James Edgar Kinkeade.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Northern District of Texas and assigned to
 Judge Kinkeade.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Northern District of Texas for the reasons stated in the order of May 23, 2011, and, with the consent
 of that court, assigned to the Honorable James Edgar Kinkeade.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Northern District of Texas. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
Case 3:11-md-02244-K Document 1063 Filed 11/14/19     Page 2 of 2 PageID 41821




 IN RE: DEPUY ORTHOPAEDICS, INC.,
 PINNACLE HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                                                      MDL No. 2244



                   SCHEDULE CTOí326 í TAGíALONG ACTIONS



   DIST     DIV.      C.A.NO.      CASE CAPTION


 ARKANSAS EASTERN

    ARE       4       19í00771     Geren et al v. DePuy Orthopaedics Inc et al
